Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Effective Filing Date
The instant application contains the following continuity data: 
    PNG
    media_image1.png
    195
    704
    media_image1.png
    Greyscale
 
Claims 1-24 are directed to subject matter that was introduced for the first time in U.S. Application 14/667,155, filed 3/24/2015.  The previous applications do not disclose an inflatable funnel.  This is disclosed for the first time in U.S. Application 14/667,155 in Fig. 16 and its accompanying disclosure.  Therefore, the earliest disclosure for the subject matter of claims 3/24/2015 and thus the effective filing date for the subject matter of is 3/24/2015.

Response to Amendment
Applicant's amendments filed 11/3/2022 obviate the previous claim objections and 35 U.S.C. 112 rejections.  Those objections and rejections are hereby withdrawn.  Claims 25 and 26 are canceled while claims 1-24 remain pending for examination.  The cancellation of claims 25 and 26 render the nonstatutory double patenting rejections and prior art rejections for those claims moot.

Response to Arguments
Applicant's arguments filed 11/3/2022 have been fully considered but they are not persuasive. Applicant indicates on pages 7-8 of the remarks that an eTD has been filed to render moot the nonstatutory double patenting rejections.  However, no such eTD has been filed as noted in the Electronic Acknowledgement Receipt dated 11/3/2022.  Therefore, the nonstatutory double patenting rejections for claims 1-24 remain.
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent 11,419,633.
Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claims 1-24 of the instant application are to be found in claims 1-17 of the patent.  Thus the difference between claims 1-24 of the instant application and claims 1-17 of the patent lies in the fact that the patent claims include many more elements and is thus much more specific.  Thus, the invention of claims 1-17 of the patent is in effect a “species” of the “generic” invention of claims 1-24 of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-24 are anticipated by claims 1-17 of the patent, it is not patentably distinct from claims 1-17 of the patent. 

	
Allowable Subject Matter
Claims 1-24 would be allowable if the double patenting rejections above were obviated.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Kunis (US 2011/0264072) in view of Lazeroms et al (US 2013/0296879) and Benscoter et al (US 2012/0239069), as discussed above, discloses the invention substantially as claimed.  The suction cup (36) of Lazeroms is formed of a dual layer comprising an inner layer and an outer layer to define a gap therebetween for holding fluid for controlled expansion of the cup ([0038], [0050]).  However, the prior art of record does not disclose or fairly suggest either singly or combination the assembly as claimed in independent claims 1 and 23.  Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771